Title: Memoranda for John Trumbull, [ca. 15 February 1788]
From: Jefferson, Thomas
To: Trumbull, John



[ca. 15 Feb. 1788]



Polyplasiasmos
}
to be sent by theDiligence. Mine ispaid for


Mr. Adams’s picture by Brown


mine by do.


Tea vase.
Enquire if a triangular odometer is to be bought in London, and at what price. It is placed between the spokes of the wheel.
Might I not expect from Mr. Walker the machinery of the Celestini?
I have wrote to Mr. Stockdale, bookseller Piccadilly 3. letters, viz. Oct. 10. Jan. 1. and Jan. 16. desiring him to send the plate  of my map immediately, and also some books, and his account. I have never received an answer. I must beg Mr. Trumbull to see him, to ask an explanation, and to send the map plate with the pictures.
Desire my taylor (Colo. Smith will give his name and address) to make me 2. pr. buff Casimir breeches of the colour sent herewith, and 2 pr. Cotton breeches of the same stuff and colour of those he has made for me heretofore.
Ask the cost of a chariot as neat &c. as Mrs. Church’s coach.
Receive from Mrs. Adams and Colo. Smith the small balances of their accounts. To that of Mrs. Adams is still to be added 8. Louis paid to Monsr. Blancherie by order of Mr. Adams.
